PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAMSUNG ELECTRONICS CO., LTD.
Application No. 15/251,643
Filed: 30 Aug 2016
For: SEMICONDUCTOR NANOCRYSTAL PARTICLES AND DEVICES INCLUDING THE SAME
:
:
:
:   DECISION DISMISSING PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.183, filed on November 19, 2021, and previously submitted on October 25, 2021, requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed concurrently with the petition and previously submitted on October 25, 2021, be prior art that is disqualified in the manner set forth 37 CFR 1.104(c)(4)(ii).  
 
For the reasons set forth below, the petition under 37 CFR 1.183 is dismissed.
 

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless –
****
(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) EXCEPTIONS. —Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.
****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS. —A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.104(c)(4)(ii) provides (emphasis added):

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1)  Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;
(2)  Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;
(3)  Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

The petition under 37 CFR 1.183 filed on November 19, 2021, requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed concurrently with the instant petition be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii). Applicant seeks waiver of the prior art requirement in 37 CFR 1.321(d) in the interest of justice so that the terminal disclaimer be entered to obviate the non-statutory double patenting rejection based on this reference. 

Applicant asserts, at pages 4 and 5 of the petition, the following: 
          On May 27, 2021, the Examiner issued a non-statutory double patenting (NDP) rejection in the present Application, stating in part that:

[a] timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the Reference Patent or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claims 1-3, 5-12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 10,723,942 (Reference Patent)...

          Responsive to this NDP rejection, Petitioner submits herewith a Terminal Disclaimer over Patent No. 10,723,942 (hereinafter "the Reference Patent"), based on a joint research agreement. Additionally, Petitioner submits herewith an Amendment amending the Specification of the present Application to identify the parties to the joint research agreement, and a Statement Under 37 C.F.R. 
§ 1.104(c)(4)(ii)(A).

          Petitioner notes, however, that the Reference Patent is not prior art to the present Application, as the present application has an earlier effective filing date than the Reference Patent. Specifically, the present application was effectively filed on September 24, 2015, whereas the Reference Patent was effectively filed on December 23, 2015. As discussed above, 37 C.F.R. § 1.321(d) does not provide for filing a terminal disclaimer in situations where the subject and Reference Patents developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but the Reference Patent would not otherwise qualify as prior art under 35 U.S.C. 102(a)(2).

          The practical effect of this is that the Petitioner is now subject to the extraordinary and unjust situation where the Office's NDP rejection cannot be overcome under the rules by the Terminal Disclaimer submitted herewith.

***

          Petitioner respectfully submits that justice requires waiver of the non-statutory
requirement of 37 C.F.R. § 1.321(d) that the Reference Patent be disqualified as prior art under 35 U.S.C. 102(c), in accordance with 37 C.F.R. § 1.104(c)(4)Gi). The result of this waiver is that the terminal disclaimer submitted herewith should be approved and given full effect.

          Petitioner notes that waiver of this requirement of 37 C.F.R. $ 1.321(d) would not unjustly extend Petitioner's rights. The result of the waiver merely ensures that the term of any patent to issue from the present Application over that of any patent to issue from the Reference Patent (No. 10,723,942) is effectively disclaimed as required by the Office in order to overcome the pending NDP rejection, thereby leading to allowance of the present Application.

The present petition under 37 CFR 1.183 has been fully considered.

As an initial matter, the Office’s procedures instruct examiners to apply a nonstatutory double patenting (NSDP) rejection if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019, June 2020)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the patents/applications are not commonly owned but deemed commonly owned based on a joint research agreement (see MPEP §§ 2154.02(c), 717.02(a), 804, and 804.03). As a result of these procedures, a NSDP rejection may be applied in a pending application or patent under reexamination whether or not the reference application/patent, whose claims are the basis for the nonstatutory double patenting rejection, is available as prior art for purposes of anticipation or obviousness. The Office’s procedures are consistent with how the courts have applied NSDP rejections, but results in NSDP rejections in which the filing of a terminal disclaimer under 37 CFR 1.321(d) cannot obviate the nonstatutory double patenting rejections in certain circumstances when the subject matter of the reference patent/application was developed and claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement (JRA). 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer based on a JRA in situations where claimed invention of the instant application and the subject matter of the NSDP reference meet the statutory requirements to be deemed commonly owned pursuant to AIA  35 U.S.C. § 102(c) (by establishing the existence of a JRA in accordance with 37 CFR 1.104(c)(4)(ii)) but the reference is not prior art that may be disqualified under AIA  35 U.S.C. § 102(b)(2)(C) (as required by 37 CFR 1.321(d) in accordance with 37 CFR 1.104(c)(4)(ii)). This is the situation for which the instant petition was filed. 

A review of the record reveals that applicant has met the requirements to establish the existence of a JRA with respect to U.S. Patent 10,723,942 in accordance with 37 CFR 1.104(c)(4)(ii) by:

(1) Submitting a statement in accordance with 37 CFR 1.104(c)(4)(ii)(A) on November 19, 2021 (statement was previously submitted on October 22, 2021), and

(2) Amending the specification on November 19, 2021(amendment was previously submitted on October 22, 2021) to disclose the names of the parties to the JRA. The fee for an amendment to name the parties to the JRA as set forth in 37 CFR 1.71(g)(2) was not required because the amendment was submitted before a first office action after the filing of the request for continued examination on November 19, 2021. The amendment filed on October 19, 2021 was entered with the filing of the RCE.

However, the terminal disclaimer based on a JRA (“JRA TD”) filed on November 19, 2021, does not meet all of the requirements of 37 CFR 1.321(d) (except for the disqualification of prior art requirement for which waiver is presently requested). The prior art reference is a patent (U.S. Patent No. 10,723,942); however, the JRA TD submitted on November 19, 2021, discusses both the reference patent (U.S. Patent No. 10,723,942) and a reference application. Furthermore, the terminal disclaimer filed on November 19, 2021, does not include acceptable language to obviate a double patent rejection over a “prior patent”. The required language for a reference patent and a reference application differ (compare language in the first sentence of Form PTO/AIA /25 for a reference application and Form PTO/AIA /26 for a reference patent). In this instant application, where the reference is a patent, the terminal disclaimer must contain the following language, “as term of the reference patent is presently shortened by any terminal disclaimer” (see Form PTO/AIA /26).  A petition requesting waiver of the prior art disqualification requirement in 37 CFR 1.321(d) to permit the filing of a terminal disclaimer under 37 CFR 1.321(d) to obviate a nonstatutory double patenting rejection over a reference patent that is not prior art will not be granted if the petition is not accompanied by such a terminal disclaimer that meets the requirements of 37 CFR 1.321(d) (except for the prior art requirement for which waiver is requested).1

In addition, the terminal disclaimer was not filed by the applicant of record. According to the filing receipt mailed on September 14, 2021, the applicant of record is shown below:

Applicant(s)
		SAMSUNG ELECTRONICS CO., LTD.

The applicant of record (“SAMSUNG ELECTRONICS CO., LTD.”) and the applicant listed in the JRA TD (“Samsung Electronics, Co., Ltd.”) are different legal entities due to the extra comma in the applicant name listed in the JRA TD.2  

Applicant may use form PTO/AIA /41 to request correction of the name of the applicant under 37 CFR 1.46(c)(1). The request must be filed with a corrected application data sheet under 37 CFR 1.76 specifying the correct name of the applicant in the applicant information section (37 CFR 1.76(b)(7)) and must be shown with appropriate markings (underlining for additions, strikethrough for deletions). Applicant should check the correct box on form PTO/AIA /41 to clearly indicate that the request is being filed under 37 CFR 1.46(c)(1) rather than 37 CFR 1.46(c)(2). Neither a fee nor a statement under 37 CFR 3.73(c) is required.

Accordingly, the petition pursuant to 37 CFR 1.183 is DISMISSED.

The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mailing/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.”  This is not a final agency action within the meaning of 5 U.S.C 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision.3

Applicant must also submit a corrected terminal disclaimer with the request for reconsideration. A new terminal disclaimer fee will not be required for the corrected terminal disclaimer listing the same reference.


CONCLUSION

The November 19, 2021, petition filed under 37 CFR 1.183 is dismissed.

The terminal disclaimer filed on November 19, 2021 is being forwarded to the paralegal staff for processing.


Telephone inquiries related to this decision should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office acknowledges receipt of the terminal disclaimer fee set forth in 37 CFR 1.20(d) of $170 that was paid on October 25, 2021.
        2 It is noted that the statement under 37 CFR 1.104(c)(4)(ii)(A) was filed by the applicant of record on November 19, 2021.
        3 The petition fee of $420 as set forth in 37 CFR 1.17(f) was paid on October 25, 2021.